UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23601 PATHFINDER BANCORP, INC. (Exact Name of Company as Specified in its Charter) FEDERAL 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES TNO * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer*Accelerated filer*Non-accelerated filer*Smaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES *NO T As of November 12, 2012, there were 2,979,969 shares issued and 2,617,682 shares outstanding of the registrant’s common stock. PATHFINDER BANCORP, INC. INDEX PART I - FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition 28 and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II - OTHER INFORMATION 40 Item 1. Legal proceedings Item 1A. Risk Factors Item 2. Unregistered sales of equity securities and use of proceeds Item 3. Defaults upon senior securities Item 4. Mine Safety Disclosures Item 5. Other information Item 6. Exhibits SIGNATURES 41 EXHIBITS 42 PART I -FINANCIAL INFORMATION Item 1 – Consolidated Financial Statements Pathfinder Bancorp, Inc. Consolidated Statements of Condition (Unaudited) September 30, December 31, (In thousands, except share data) ASSETS: Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Interest earning time deposits Investment securities, at fair value Federal Home Loan Bank stock, at cost Loans Less: Allowance for loan losses Loans receivable, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Goodwill Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Interest-bearing $ $ Noninterest-bearing Total deposits Short-term borrowings - Long-term borrowings Junior subordinated debentures Accrued interest payable Other liabilities Total liabilities Shareholders' equity: Preferred stock - SBLF, par value $0.01 per share; $1,000 liquidation preference; 13,000 shares authorized; 13,000 shares issued and outstanding Common stock, par value $0.01; authorized 10,000,000 shares; 2,979,969 and 2,617,682 shares issued and outstanding, respectively 30 30 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP ) ) Treasury stock, at cost; 362,287 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 Pathfinder Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the three For the three For the nine For the nine months ended months ended months ended months ended (In thousands, except per share data) September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Interest and dividend income: Loans, including fees $ Debt securities: Taxable Tax-exempt 81 Dividends 38 33 97 Interest earning time deposits 6 - 18 - Federal funds sold and interest earning deposits 1 1 3 3 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 6 4 14 22 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Earnings and gain on bank owned life insurance 46 45 Loan servicing fees 51 63 Net gains on sales and redemptions of investment securities 18 Net gains (losses) on sales of loans and foreclosed real estate 6 ) 31 ) Debit card interchange fees 93 Other charges, commissions & fees Total noninterest income Noninterest expense: Salaries and employee benefits Building occupancy Data processing Professional and other services Advertising 91 FDIC assessments 78 (8
